EXHIBIT 10.50

 

SECOND AMENDED AND RESTATED AGREEMENT

THIS SECOND AMENDED AND RESTATED PLEDGE AGREEMENT (as amended, restated,
supplemented or otherwise modified from time to time, this “Agreement”), dated
as of October 12, 2001, is made by BMC INDUSTRIES, INC., a Minnesota corporation
(the “Pledgor”), to BANKERS TRUST COMPANY, as Collateral Agent (the “Pledgee”)
for the benefit of (i) the Lenders and the Agent under the Credit Agreement
hereinafter referred to (such Lenders and the Agent are hereinafter called the
“Bank Creditors”), (ii) if one or more Lenders or any Affiliate of a Lender
enters into one or more (A) interest rate protection agreements (including,
without limitation, interest rate swaps, caps, floors, collars and similar
agreements), (B) foreign exchange contracts, currency swap agreements or other
similar agreements or arrangements designed to protect against the fluctuations
in currency values and/or (C) other types of hedging agreements from time to
time (collectively, the “Interest Rate Protection or Other Hedging Agreements”),
with, or guaranteed by, the Pledgor, any such Lender or Lenders or Affiliate or
Affiliates (even if the respective Lender subsequently ceases to be a Lender
under the Credit Agreement for any reason) so long as any such Lender or
Affiliate participates in the extension of such Interest Rate Protection or
Other Hedging Agreements and their subsequent assigns, if any (collectively, the
“Other Creditors”) and (iii) U.S. Bank National Association ("US Bank") as
lender under that certain Continuing Reimbursement Agreement for Commercial
Letters of Credit, dated as of July 14, 2000 the "US Bank Letter of Credit
Facility") among the Borrower and US Bank (the "LC Creditor" and, together with
the Bank Creditors and the Other Creditors, are hereinafter called the “Secured
Creditors”).  Except as otherwise defined herein, terms used herein and defined
in the Credit Agreement shall be used herein as so defined.

 

 

W I T N E S S E T H:

WHEREAS, the Pledgor, the financial institutions from time to time party
thereto, and Bankers Trust Company, as Agent (together with any successor agent,
the “Agent”), have entered into an Amended and Restated Credit Agreement, dated
as of June 25, 1998, providing for the making of Loans and the issuance of, and
participation in, Letters of Credit as contemplated therein (as used herein, the
term “Credit Agreement” means the Credit Agreement described above in this
paragraph, as in effect on the date hereof and as amended by that certain Second
Amendment and Restatement Agreement dated as of the date hereof, as the same may
be amended, modified, extended, renewed, replaced, restated or supplemented from
time to time, and including any agreement extending the maturity of or
restructuring of all or any portion of the Indebtedness under such agreement or
any successor agreements);

WHEREAS, the Pledgor may at any time and from time to time enter into, or
guarantee obligations of its Subsidiaries under, one or more Interest Rate
Protection or Other Hedging Agreements with one or more Other Creditors;

WHEREAS, it is a condition to each of the above–described extensions of credit
that the Pledgor shall have executed and delivered this Agreement;


WHEREAS, the Pledgor desires to enter into this Agreement in order to satisfy
the condition described in the preceding paragraph;

NOW, THEREFORE, in consideration of the benefits accruing to the Pledgor, the
receipt and sufficiency of which are hereby acknowledged, the Pledgor hereby
makes the following representations and warranties to the Pledgee for the
benefit of the Secured Creditors and hereby covenants and agrees with the
Pledgee for the benefit of the Secured Creditors as follows:

1.             SECURITY FOR OBLIGATIONS.  This Agreement is made by the Pledgor
for the benefit of the Secured Creditors to secure:

(i)            the full and prompt payment when due (whether at the stated
maturity, by acceleration or otherwise) of all obligations and indebtedness
(including, without limitation, indemnities, Fees and interest thereon) of the
Pledgor to the Bank Creditors, whether now existing or hereafter incurred under,
arising out of, or in connection with the Credit Agreement and the other Loan
Documents and the due performance and compliance by the Pledgor with all of the
terms, conditions and agreements contained in the Credit Agreement and the other
Loan Documents (all such principal, interest, obligations and liabilities
described in this clause (i) being herein collectively called the “Credit
Agreement Obligations”);

(ii)           the full and prompt payment when due (whether at the stated
maturity, by acceleration or otherwise) of all obligations and liabilities owing
by the Pledgor to the Other Creditors under, or with respect to, (x) any
Interest Rate Protection or Other Hedging Agreement, including all obligations
of the Pledgor in respect of Interest Rate Protection or Other Hedging
Agreement, whether such Interest Rate Protections or Other Hedging Agreements
are now in existence or hereafter arising, and the due performance and
compliance by the Pledgor with all of the terms, conditions and agreements
contained therein and (y) the US Bank Letter of Credit Facility up to a maximum
amount of $2,000,000 (provided that at no time shall there be more than
$2,000,000 under the US Bank Letter of Credit Facility secured by the Security
Documents) (all such obligations and liabilities described in this clause (ii)
being herein collectively called the “Other Obligations”);

(iii)          any and all sums advanced by the Pledgee in accordance with the
Loan Documents in order to preserve the Collateral (as hereinafter defined) or
preserve its security interest in the Collateral;

(iv)          in the event of any proceeding for the collection or enforcement
of any indebtedness, obligations, or liabilities referred to in clauses (i) ,
(ii) and (iii) above, after an Event of Default (as such term is defined in the
Credit Agreement) shall have occurred and be continuing, the reasonable expenses
of retaking, holding, preparing for sale or lease, selling or otherwise
disposing of or realizing on the Collateral, or of any exercise by the Pledgee
of its rights hereunder, together with reasonable attorneys’ fees and court
costs; and


(v)           all amounts paid by any Secured Creditor as to which such Secured
Creditor has the right to reimbursement under Section 11 of this Agreement;

all such obligations, liabilities, sums and expenses set forth in clauses (i)
through (v) of this Section 1 being herein collectively called the
“Obligations,” it being acknowledged and agreed that the “Obligations” shall
include extensions of credit of the types described above, whether outstanding
on the date of this Agreement or extended from time to time after the date of
this Agreement.

2.             DEFINITION OF STOCK, NOTES, SECURITIES, ETC.  As used herein, the
term “Stock” shall mean (x) all of the issued and outstanding shares of capital
stock at any time owned by the Pledgor of any Material Subsidiary which is a
Domestic Subsidiary and (y) 65% of the issued and outstanding shares of capital
stock at any time owned by the Pledgor of any first tier Foreign Subsidiary
which is a Material Subsidiary, (ii) the term “Notes” shall mean Note B and all
promissory notes issued in lieu thereof, and (iii) the term “Securities” shall
mean all of the Stock and the Notes.  The Pledgor represents and warrants, as to
the stock of Material Subsidiaries owned by the Pledgor and the Notes, that on
the date hereof (a) the Stock consists of the number and type of shares of the
stock of the corporations as described in Part I of Annex A hereto; (b) such
Stock constitutes that percentage of the issued and outstanding capital stock of
the issuing corporation as is set forth in Part I of Annex A hereto; (c) the
Notes consist of the promissory notes described in Part II of Annex A hereto;
and (d) the Pledgor is the holder of record and sole beneficial owner of the
Stock, and there exist no options or preemptive rights in respect of any of such
Stock.  If and to the extent that the Pledgee receives or holds stock
certificates representing more than 65% of the total combined voting power of
all classes of capital stock of any first tier Foreign Subsidiary that is a
Material Subsidiary entitled to vote, the Pledgee agrees to act as bailee (and
not as a pledgee, the Pledgee hereby disclaiming any security interest in such
portion except as otherwise provided in the last sentence of this Section 2) and
custodian for the benefit of the Pledgor with respect to any portion of such
capital stock representing more than 65% of the total combined voting power of
all classes of capital stock of any such Foreign Subsidiary entitled to vote
except as otherwise provided in the last sentence of this Section 2.  If
following a change in the relevant sections of the Code or the regulations,
rules, rulings, notices or other official pronouncements issued or promulgated
thereunder which would permit a pledge of 66% or more (or would be adjusted to
permit a pledge of less than 66%) of the total combined voting power of all
classes of capital stock of such Foreign Subsidiary entitled to vote without
causing the undistributed earnings of such Foreign Subsidiary as determined for
Federal income taxes to be treated as a deemed dividend to the Pledgor for
Federal income tax purposes, then the 65% limitation set forth in clause (y) of
the first sentence of this Section 2 shall no longer be applicable (or shall be
adjusted as appropriate) and the Pledgor shall duly pledge and deliver to the
Pledgee such of the Stock not theretofore required to be pledged hereunder or
the Pledgee shall return such Stock as applicable.

3.             PLEDGE OF SECURITIES, STOCK, ETC.

3.1           Pledge.  To secure the Obligations, and for the purposes set forth
in Section 1 hereof, the Pledgor hereby (i) grants to the Pledgee a security
interest in all of the Collateral (as hereinafter defined), (ii) pledges and
deposits with the Pledgee the Securities owned by the Pledgor on the date
hereof, and acknowledging that it previously delivered to the Pledgee
certificates or instruments therefor, duly endorsed in blank in the case of
Notes, and accompanied by undated stock powers duly executed in blank by the
Pledgor (and accompanied by any transfer tax stamps required in connection with
the pledge of such Securities), or such other instruments of transfer as are
acceptable to the Pledgee and (iii) assigns, transfers, hypothecates, mortgages,
charges and sets over to the Pledgee all of the Pledgor’s right, title and
interest in and to such Securities (and in and to all certificates or
instruments evidencing such Securities), to be held by the Pledgee as collateral
security for the Obligations, upon the terms and conditions set forth in this
Agreement.


3.2           Subsequently Acquired Securities.  If the Pledgor shall acquire
(by purchase, stock dividend or otherwise) any additional Securities at any time
or from time to time after the date hereof, the Pledgor will immediately pledge
and deposit such Securities (or certificates or instruments representing such
Securities) as security with the Pledgee and deliver to the Pledgee certificates
or instruments therefor, duly endorsed in blank in the case of Notes, and
accompanied by undated stock powers duly executed in blank by the Pledgor (and
accompanied by any transfer tax stamps required in connection with the pledge of
such Securities) in the case of Stock, or such other instruments of transfer as
are reasonably acceptable to the Pledgee, and any other foreign security
documentation reasonably requested by Pledgee, and will promptly thereafter
deliver to the Pledgee a certificate executed by a Responsible Officer of the
Pledgor describing such Securities and certifying that the same have been duly
pledged with the Pledgee hereunder.  If any Domestic Subsidiary of Pledgor shall
hereafter own capital stock of any Material Subsidiary, then Pledgor shall cause
such Domestic Subsidiary to enter into a pledge agreement in substantially the
form hereof, and shall deliver any other security documentation reasonably
requested by Pledgee, in order to cause the stock of such Material Subsidiary to
be pledged to the Pledgee for the benefit of the Lenders.  Subject to the last
sentence of Section 2, the Pledgor shall not be required at any time to pledge
hereunder more than 65% of the total combined voting power of all classes of
capital stock of any Foreign Subsidiary entitled to vote.

3.3           Uncertificated Securities.  Notwithstanding anything to the
contrary contained in Sections 3.1 and 3.2 hereof, if any Securities (whether
now owned or hereafter acquired) are uncertificated securities, the Pledgor
shall promptly notify the Pledgee thereof, and shall promptly take all actions
required to perfect the security interest of the Pledgee under applicable law
(including, in any event, under Sections 8-313 and 8-321 of the New York Uniform
Commercial Code if applicable).  The Pledgor further agrees to take such actions
as the Pledgee deems necessary or desirable to effect the foregoing and to
permit the Pledgee to exercise any of its rights and remedies hereunder, and
agrees to provide an opinion of counsel reasonably satisfactory to the Pledgee
with respect to any such pledge of uncertificated Stock promptly upon the
reasonable request of the Pledgee.  Subject to the last sentence of Section 2,
the Pledgor shall not be required, at any time, to pledge hereunder more than
65% of the total combined voting power of all classes of capital stock of any
Foreign Subsidiary entitled to vote.

3.4           Definitions of Pledged Stock; Pledged Notes; Pledged Securities
and Collateral.  All Stock at any time pledged or required to be pledged
hereunder is hereinafter called the “Pledged Stock;” and all Notes at any time
pledged or required to be pledged hereunder are hereinafter called the “Pledged
Notes;” all Pledged Stock and Pledged Notes together are called the “Pledged
Securities;” and the Pledged Securities, together with all proceeds thereof,
including any securities and moneys received and at the time held by the Pledgee
hereunder, are hereinafter called the “Collateral.”


4.             APPOINTMENT OF SUB–AGENTS; ENDORSEMENTS, ETC.  The Pledgee shall
have the right to appoint one or more sub–agents for the purpose of retaining
physical possession of the Pledged Securities, which may be held (in the
discretion of the Pledgee) in the name of the Pledgor, endorsed or assigned in
blank or in favor of the Pledgee or any nominee or nominees of the Pledgee or a
sub–agent appointed by the Pledgee.

5.             VOTING, ETC., WHILE NO EVENT OF DEFAULT.  Unless and until an
Event of Default shall have occurred and be continuing, the Pledgor shall be
entitled to exercise any and all voting and other consensual rights pertaining
to the Pledged Securities owned by it, and to give consents, waivers or
ratifications in respect thereof, provided that no vote shall be cast or any
consent, waiver or ratification given or any action taken which would violate or
result in breach of any covenant contained in this Agreement, the Credit
Agreement, any other Loan Document or any Interest Rate Protection or Other
Hedging Agreement (collectively, the “Secured Debt Agreements”), or which could
reasonably be expected to have the effect of impairing the value of the
Collateral or any part thereof or the position or interests of the Pledgee or
any Secured Creditor.  All such rights of the Pledgor to vote and to give
consents, waivers and ratifications shall cease in case an Event of Default
shall occur and be continuing, and Section 7 hereof shall become applicable.

6.             DIVIDENDS AND OTHER DISTRIBUTIONS.  Unless an Event of Default
shall have occurred and be continuing, all cash dividends and distributions
payable in respect of the Pledged Stock and all payments in respect of the
Pledged Notes shall be paid to the Pledgor which owns such Pledged Stock or
Pledged Notes; provided, that all cash dividends payable in respect of the
Pledged Stock which are reasonably determined by the Pledgee to represent in
whole or in part an extraordinary, liquidating or other distribution in return
of capital shall be paid, to the extent so determined to represent an
extraordinary, liquidating or other distribution in return of capital, to the
Pledgee and retained by it as part of the Collateral.  The Pledgee also shall be
entitled to receive directly, and to retain as part of the Collateral:

(a)           all other or additional stock or other securities or property
(other than cash) paid or distributed by way of dividend or otherwise in respect
of the Pledged Stock;

(b)           all other or additional stock or other securities or property
(including cash) paid or distributed in respect of the Pledged Stock by way of
stock–split, spin-off, split-up, reclassification, combination of shares or
similar rearrangement; and

(c)           all other or additional stock or other securities or property
(including cash) which may be paid in respect of the Collateral by reason of any
consolidation, merger, exchange of stock, conveyance of assets, liquidation or
similar corporate reorganization.

Subject to the last sentence of Section 2, the Pledgor shall not be required at
any time to pledge hereunder more than 65% of the total combined voting power of
all classes of capital stock of any Foreign Subsidiary entitled to vote. 
Nothing contained in this Section 6 shall limit or restrict in any way the
Pledgee’s right to receive proceeds of the Collateral in any form in accordance
with Section 3 of this Agreement.  All dividends, distributions or other
payments which are received by the Pledgor contrary to the provisions of this
Section 6 and Section 7 shall be received in trust for the benefit of the
Pledgee, shall be segregated from other property or funds of the Pledgor and
shall be forthwith paid over to the Pledgee as Collateral in the same form as so
received (with any necessary endorsement).


7.             REMEDIES IN CASE OF EVENTS OF DEFAULT.  In case an Event of
Default shall have occurred and be continuing, then and in every such case, the
Pledgee shall be entitled to exercise all of the rights, powers and remedies
(whether vested in it by this Agreement, any other Secured Debt Agreement or by
law) for the protection and enforcement of its rights in respect of the
Collateral, and the Pledgee shall be entitled to exercise all the rights and
remedies of a secured party under the Uniform Commercial Code and also shall be
entitled, without limitation, to exercise the following rights, which the
Pledgor hereby agrees to be commercially reasonable:

(a)           to receive all amounts payable in respect of the Collateral
otherwise payable to the Pledgor under Section 6 hereof;

(b)           to transfer all or any part of the Collateral into the Pledgee’s
name or the name of its nominee or nominees;

(c)           to accelerate any Pledged Note which may be accelerated in
accordance with its terms, and take any other lawful action to collect upon any
Pledged Note (including, without limitation, to make any demand for payment
thereon);

(d)           to vote all or any part of the Pledged Stock (whether or not
transferred into the name of the Pledgee) and give all consents, waivers and
ratifications in respect of the Collateral and otherwise act with respect
thereto as though it were the outright owner thereof (the Pledgor hereby
irrevocably constituting and appointing the Pledgee the proxy and
attorney–in–fact of the Pledgor, with full power of substitution to do so); and

(e)           to sell, assign and deliver, or grant options to purchase, all or
any part of the Collateral, or any interest therein, at any public or private
sale, without demand of performance, advertisement or notice of intention to
sell or of the time or place of sale or adjournment thereof or to redeem or
otherwise (all of which are hereby waived by the Pledgor), for cash, on credit
or for other property, for immediate or future delivery without any assumption
of credit risk, and for such price or prices and on such terms as the Pledgee in
its absolute discretion may determine, provided that at least 15 business days’
written notice of the time and place of any such sale shall be given to the
Pledgor.  Pledgee shall not be obligated to make any such sale of Collateral
regardless of whether any such notice of sale has theretofore been given.  The
Pledgor hereby waives and releases to the fullest extent permitted by law any
right or equity of redemption with respect to the Collateral, whether before or
after sale hereunder, and all rights, if any, of marshalling the Collateral and
any other security for the Obligations or otherwise.  At any such sale, unless
prohibited by applicable law, the Pledgee on behalf of the Secured Creditors may
bid for and purchase all or any part of the Collateral so sold free from any
such right or equity of redemption.  Neither the Pledgee nor any Secured
Creditor shall be liable for failure to collect or realize upon any or all of
the Collateral or for any delay in so doing nor shall any of them be under any
obligation to take any action whatsoever with regard thereto.


8.             REMEDIES, ETC., CUMULATIVE.  Each and every right, power and
remedy of the Pledgee provided for in this Agreement or any Secured Debt
Agreement, or now or hereafter existing at law or in equity or by statute shall
be cumulative and concurrent and shall be in addition to every other such right,
power or remedy.  The exercise or beginning of the exercise by the Pledgee or
any other Secured Creditor of any one or more of the rights, powers or remedies
provided for in this Agreement, or any other Secured Debt Agreement or now or
hereafter existing at law or in equity or by statute or otherwise shall not
preclude the simultaneous or later exercise by the Pledgee or any Secured
Creditor of all such other rights, powers or remedies, and no failure or delay
on the part of the Pledgee or any Secured Creditor to exercise any such right,
power or remedy shall operate as a waiver thereof.  Unless otherwise required by
the Loan Documents, no notice to or demand on the Pledgor in any case shall
entitle it to any other or further notice or demand in similar or other
circumstances or constitute a waiver of any of the rights of the Pledgee or any
Secured Creditor to any other or further action in any circumstances without
notice or demand.

9.             APPLICATION OF PROCEEDS.

(a)           The cash proceeds actually received from the sale or other
disposition or collection of Collateral, and any other amounts received in
respect of the Collateral, the application of which is not otherwise provided
for herein, shall be applied (after payment of any amounts payable to the
Pledgee or the Agent pursuant to this Agreement or the Credit Agreement) in
whole or in part by the Pledgee against all or any part of the Obligations in
the following order:  (i) first, to any fees, costs or other expenses due under
the Loan Documents; (ii) next, to any interest due under the Loan Documents;
(iii) next, to any principal due under the Loan Documents and amount due under
Interest Rate Protection and Other Hedging Agreements; and (iv) last, to any
other Obligations.  Any surplus thereof which exists after payment and
performance in full of the Obligations shall be promptly paid over to the
Pledgor or otherwise disposed of in accordance with the UCC or other applicable
law.

(b)           It is understood and agreed that the Pledgor shall remain liable
to the extent of any deficiency between the amount of the proceeds of the
Collateral hereunder and the aggregate amount of the Obligations.

10.           PURCHASERS OF COLLATERAL.  Upon any sale of the Collateral by the
Pledgee hereunder (whether by virtue of the power of sale herein granted,
pursuant to judicial process or otherwise), the receipt of the Pledgee or the
officer making the sale shall be a sufficient discharge to the purchaser or
purchasers of the Collateral so sold, and such purchaser or purchasers shall not
be obligated to see to the application of any part of the purchase money paid
over to the Pledgee or such officer or be answerable in any way for the
misapplication or nonapplication thereof.


11.           INDEMNITY.  The Pledgor agrees to indemnify and hold harmless the
Pledgee and each Secured Creditor and their respective successors, assigns,
employees, agents and servants (individually an “Indemnitee,” and collectively
the “Indemnitees”) from and against any and all claims, demands, losses,
judgments and liabilities (including liabilities for penalties) of whatsoever
kind or nature, and to reimburse each Indemnitee for all costs and expenses,
including reasonable attorneys’ fees, growing out of or resulting from this
Agreement or the exercise by any Indemnitee of any right or remedy granted to it
hereunder or under any other Secured Debt Agreement (but excluding any claims,
demands, losses, judgments and liabilities or expenses to the extent incurred by
reason of gross negligence or willful misconduct of such Indemnitee).  If and to
the extent that the obligations of the Pledgor under this Section 11 are
unenforceable for any reason, the Pledgor hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations which is
permissible under applicable law.

12.           FURTHER ASSURANCES; POWER–OF–ATTORNEY.

(a)           The Pledgor agrees that it will join with the Pledgee in executing
and, at the Pledgor’s own expense, file and refile under the Uniform Commercial
Code or other applicable law such financing statements, continuation statements
and other documents in such offices as the Pledgee may reasonably deem necessary
and wherever required by law in order to perfect and preserve the Pledgee’s
security interest in the Collateral and hereby authorizes the Pledgee to file
financing statements and amendments thereto relative to all or any part of the
Collateral without the signature of the Pledgor where permitted by law, and
agrees to do such further acts and things and to execute and deliver to the
Pledgee such additional conveyances, assignments, agreements and instruments as
the Pledgee may reasonably require or deem necessary to carry into effect the
purposes of this Agreement or to further assure and confirm unto the Pledgee its
rights, powers and remedies hereunder.

(b)           The Pledgor hereby appoints the Pledgee as the Pledgor’s
attorney-in-fact, with full authority in the place and stead of the Pledgor and
in the name of the Pledgor or otherwise, from time to time after the occurrence
and during the continuance of an Event of Default, in the Pledgee’s reasonable
discretion to take any action and to execute any instrument required by
paragraph (a) if Pledgor has failed to do so after demand by Pledgee.

13.           THE PLEDGEE AS AGENT.  The Pledgee will hold in accordance with
this Agreement all items of the Collateral at any time received under this
Agreement.  It is expressly understood and agreed by the parties hereto and each
Secured Creditor, by accepting the benefits of this Agreement that each
acknowledges and agrees that the obligations of the Pledgee as holder of the
Collateral and interests therein and with respect to the disposition thereof,
and otherwise under this Agreement, are only those expressly set forth in this
Agreement.  The Pledgee shall act hereunder on the terms and conditions set
forth herein and in Article X of the Credit Agreement.

14.           TRANSFER BY PLEDGOR.  The Pledgor will not sell or otherwise
dispose of, grant any option with respect to, or mortgage, pledge or otherwise
encumber any of the Collateral or any interest therein (except as may be
permitted in accordance with the terms of the Credit Agreement).


15.           REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PLEDGOR.  The
Pledgor represents and warrants and covenants that (a) it is, or at the time
when pledged hereunder will be, the legal, record and beneficial owner of, and
has (or will have) good title to, all Securities pledged by it hereunder,
subject to no Lien (except the Lien created by this Agreement); (b) it has full
corporate power, authority and legal right to pledge all the Securities pledged
by it pursuant to this Agreement; (c) this Agreement has been duly authorized,
executed and delivered by the Pledgor and constitutes a legal, valid and binding
obligation of the Pledgor enforceable in accordance with its terms, except to
the extent that the enforceability hereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
generally affecting creditors’ rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law); (d) except to the extent
already obtained or made, no consent of any other party (including, without
limitation, any stockholder or creditor of the Pledgor or any of its
Subsidiaries) and no consent, license, permit, approval or authorization of,
exemption by, notice or report to, or registration, filing or declaration with,
any governmental authority is required to be obtained by the Pledgor in
connection with (i) the execution, delivery or performance of this Agreement,
(ii) the validity or enforceability of this Agreement, (iii) the perfection or
enforceability of the Pledgee’s security interest in the Collateral or (iv)
except for compliance with or as may be required by applicable securities laws
and the Hart-Scott-Rodino Antitrust Improvements Act of 1976, the exercise by
the Pledgee of any of its rights or remedies provided herein; (e) the execution,
delivery and performance of this Agreement by the Pledgor does not violate any
provision of any applicable law or regulation or of any order, judgment, writ,
award or decree of any court, arbitrator or governmental authority, domestic or
foreign or of the certificate of incorporation or by–laws of the Pledgor, or of
any securities issued by the Pledgor or any of its Subsidiaries, or of any
material mortgage, indenture, lease, deed of trust, loan agreement, credit
agreement or other contract, agreement or instrument or undertaking to which the
Pledgor or any of its Subsidiaries is a party or which purports to be binding
upon the Pledgor or any of its Subsidiaries or upon any of their respective
assets and will not result in the creation or imposition of (or the obligation
to create or impose) any lien or encumbrance on any of the assets of the Pledgor
or any of its Subsidiaries except as contemplated by this Agreement; (f) all the
shares of the Stock have been duly and validly issued, are fully paid and
nonassessable and are subject to no options to purchase or similar rights; (g)
each of the Pledged Notes to the extent issued by the Pledgor or any of its
Subsidiaries constitutes, or when executed by the obligor thereof will
constitute, the legal, valid and binding obligation of such obligor, enforceable
in accordance with its terms, except to the extent that the enforceability
thereof may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws generally affecting creditors’ rights and by
equitable principles (regardless of whether enforcement is sought in equity or
at law); and (h) the pledge, collateral assignment and delivery to the Pledgee
of the Securities (other than uncertificated securities) pursuant to this
Agreement creates a valid and perfected first priority Lien in the Securities,
and the proceeds thereof, subject to no other Lien or to any agreement
purporting to grant to any third party a Lien on the property or assets of the
Pledgor which would include the Stock.  The Pledgor covenants and agrees that it
will defend the Pledgee’s right, title and security interest in and to the
Securities and the proceeds thereof against the claims and demands of all
persons whomsoever; and the Pledgor covenants and agrees that it will have like
title to and right to pledge any other property at any time hereafter pledged to
the Pledgee as Collateral hereunder and will likewise defend the right thereto
and security interest therein of the Pledgee and the Secured Creditors.


16.           PLEDGOR’S OBLIGATIONS ABSOLUTE, ETC.  The obligations of the
Pledgor under this Agreement shall be absolute and unconditional and (except as
provided in Section 18 hereof) shall remain in full force and effect without
regard to, and shall not be released, suspended, discharged, terminated or
otherwise affected by, any circumstance or occurrence whatsoever, including,
without limitation: (a) any renewal, extension, amendment or modification of or
addition or supplement to or deletion from any Secured Debt Agreement or any
other instrument or agreement referred to therein, or any assignment or transfer
of any thereof; (b) any waiver, consent, extension, indulgence or other action
or inaction under or in respect of any such agreement or instrument including,
without limitation, this Agreement; (c) any furnishing of any additional
security to the Pledgee or its assignee or any acceptance thereof or any release
of any security by the Pledgee or its assignee; (d) any limitation on any
party’s liability or obligations under any such instrument or agreement or any
invalidity or unenforceability, in whole or in part, of any such instrument or
agreement or any term thereof; or (e) any bankruptcy, insolvency,
reorganization, composition, adjustment, dissolution, liquidation or other like
proceeding relating to the Pledgor or any Subsidiary of the Pledgor, or any
action taken with respect to this Agreement by any trustee or receiver, or by
any court, in any such proceeding, whether or not the Pledgor shall have notice
or knowledge of any of the foregoing.

17.           REGISTRATION, ETC.

(a)           If there shall have occurred and be continuing an Event of Default
and acceleration of the Notes then, and in every such case, upon receipt by the
Pledgor from the Pledgee of a written request or requests that the Pledgor cause
any registration, qualification or compliance under any Federal or state
securities law or laws to be effected with respect to all or any part of the
Pledged Stock, the Pledgor as soon as practicable and at its expense will use
its commercially reasonable efforts to cause such registration to be effected
(and be kept effective) and will use its commercially reasonable efforts to
cause such qualification and compliance to be declared effected (and be kept
effective) as may be so requested and as would permit or facilitate the sale and
distribution of such Pledged Stock, including, without limitation, registration
under the Securities Act of 1933, as then in effect (or any similar statute then
in effect), appropriate qualifications under applicable blue sky or other state
securities laws and appropriate compliance with any other government
requirements, provided that the Pledgee shall furnish to the Pledgor such
information regarding the Pledgee as the Pledgor may request in writing and as
shall be required in connection with any such registration, qualification or
compliance.  The Pledgor will cause the Pledgee to be kept advised in writing as
to the progress of each such registration, qualification or compliance and as to
the completion thereof, will furnish to the Pledgee such number of prospectuses,
offering circulars or other documents incident thereto as the Pledgee from time
to time may reasonably request, and will indemnify the Pledgee, each Secured
Creditor and all others participating in the distribution of such Pledged Stock
against all claims, losses, damages and liabilities caused by any untrue
statement (or alleged untrue statement) of a material fact contained therein (or
in any related registration statement, notification or the like) or by any
omission (or alleged omission) to state therein (or in any related registration
statement, notification or the like) a material fact required to be stated
therein or necessary to make the statements therein not misleading, except
insofar as the same may have been caused by an untrue statement or omission
based upon information furnished in writing to the Pledgor by the Pledgee or
such other Secured Creditor expressly for use therein.


(b)           If at any time when the Pledgee shall determine to exercise its
right to sell all or any part of the Pledged Securities pursuant to Section 7
hereof, and such Pledged Securities or the part thereof to be sold shall not,
for any reason whatsoever, be effectively registered under the Securities Act of
1933, as then in effect, the Pledgee may, in its sole and absolute discretion,
sell such Pledged Securities or part thereof by private sale in such manner and
under such circumstances as the Pledgee may deem reasonably necessary or
advisable in order that such sale may legally be effected without such
registration.  Without limiting the generality of the foregoing, in any such
event the Pledgee, in its sole and absolute discretion (i) may proceed to make
such private sale notwithstanding that a registration statement for the purpose
of registering such Pledged Securities or part thereof shall have been filed
under such Securities Act, (ii) may approach and negotiate with a single
possible purchaser to effect such sale, and (iii) may restrict such sale to a
purchaser who will represent and agree that such purchaser is purchasing for its
own account, for investment, and not with a view to the distribution or sale of
such Pledged Securities or part thereof.  In the event of any such sale, the
Pledgee shall incur no responsibility or liability for selling all or any part
of the Pledged Securities at a price which the Pledgee, in its sole and absolute
discretion, in good faith deems reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might be
realized if the sale were deferred until after registration as aforesaid.

18.           TERMINATION; RELEASE.

(a)           After the Termination Date (as defined below), this Agreement and
the security interest created hereby shall terminate (provided that all
indemnities set forth in Section 11 hereof shall survive any such termination),
and the Pledgee, at the request and expense of the Pledgor, will execute and
deliver to the Pledgor all such proper instruments as Pledgor may reasonably
request acknowledging the satisfaction and termination of this Agreement, and
will duly assign, transfer and deliver to the Pledgor (without recourse and
without any representation or warranty) such of the Collateral as has not
theretofore been sold or otherwise applied or released pursuant to this
Agreement, together with any monies at the time held by the Pledgee or any of
its sub-agents hereunder.  As used in this Agreement, “Termination Date” shall
mean the date upon which the Total Revolving Loan Commitment and all Interest
Rate Agreement or Other Hedging Agreements have been terminated, no Note under
the Credit Agreement is outstanding (and all Loans have been repaid in full),
all Letters of Credit have been terminated and all Obligations (as defined in
the Credit Agreement) then owing have been paid in full.

(b)           Notwithstanding anything to the contrary contained above, upon the
presentment of satisfactory evidence to the Pledgee in its sole discretion that
all obligations evidenced by any Pledged Note have been repaid in full, and that
any payments received by the Pledgor were permitted to be received by the
Pledgor pursuant to Section 6 hereof, the Pledgee shall, upon the request and at
the expense of the Pledgor, duly assign, transfer and deliver to the Pledgor
(without recourse and without any representation or warranty) such Pledged Note
if same has not theretofore been sold or otherwise applied or released pursuant
to this Agreement.


(c)           In the event that any part of the Collateral is sold in connection
with a sale permitted by Section 8.4 of the Credit Agreement or otherwise
released at the direction of the Majority Lenders (or all Lenders if required by
Section 11.1 of the Credit Agreement) and the proceeds of such sale or sales or
from such release are applied in accordance with the provisions of Section 4.4
of the Credit Agreement, to the extent required to be so applied, the Pledgee,
at the request and expense of the Pledgor, will duly assign, transfer and
deliver to the Pledgor (without recourse and without any representation or
warranty) such of the Collateral as is then being (or has been) so sold or
released and has not theretofore been released pursuant to this Agreement.

(d)           At any time that the Pledgor desires that Collateral be released
as provided in the foregoing sub-section (a), (b) or (c), as the case may be, it
shall deliver to the Pledgee a certificate signed by a Responsible Officer
stating that the release of the respective Collateral is permitted pursuant to
such subsection (a), (b) or (c), as the case may be.

(e)           The Pledgee shall have no liability whatsoever to any Secured
Creditor as the result of any release of Collateral by it in accordance with
this Section 18.

19.           NOTICES ETC.  All such notices and communications hereunder shall
be personally delivered, sent by registered or certified mail, postage prepaid,
return receipt requested, or by a reputable courier delivery service, or by
prepaid telex, TWX or telegram (with messenger delivery specified in the case of
a telegram), or by telecopier, and shall be deemed to be given for purposes of
this Agreement on the date received if deposited in registered or certified
mail, postage prepaid, and otherwise on the day that such writing is delivered
or sent to the intended recipient thereof, or in the case of notice delivered by
telecopy, upon completion of transmission with a copy of such notice also being
delivered under any of the methods provided above.  All notices and other
communications shall be in writing and addressed as follows:

(a)           if to the Pledgor:

BMC Industries, Inc.

One Meridian Crossings

Suite 850

Minneapolis, Minnesota 55423

Attn:  Kathleen Pepski, Chief Financial Officer

Telephone: (952) 851-6030

Telecopy:   (952) 851-6050

(b)           if to the Pledgee, at:

Bankers Trust Company

One Bankers Trust Plaza

130 Liberty Street

14th Floor

New York, New York 10006

Attn:  Douglas Dibella

Telephone: (212) 250-3301

Telecopy:   (212) 250-7351


with copies to:

Bankers Trust Company

233 South Wacker Drive

Suite 8400

Chicago, Illinois 60606

Attn:  John Anos

Telephone:  (312) 993-8141

Telecopy:    (312) 993-8162

Winston & Strawn

35 West Wacker Drive

Chicago, Illinois 60601

Attn:  Charles B. Boehrer, Esq.

Telephone:  (312) 558-5600

Telecopy:    (312) 558-5700

(c)           if  to any Bank Creditor, either (x) to the Agent, at the address
of the Agent specified in the Credit Agreement or (y) at such address as such
Bank Creditor shall have specified in the Credit Agreement;

(d)           if to any Other Creditor at such address as such Other Creditor
shall have specified in writing to the Pledgor and the Pledgee;

or at such other address as shall have been furnished in writing by any Person
described above to the party required to give notice hereunder.

20.           WAIVER; AMENDMENT.  None of the terms and conditions of this
Agreement may be changed, waived, modified or varied in any manner whatsoever
unless in writing duly signed by the Pledgor and the Pledgee (with the written
consent of the Majority Lenders or, to the extent required by Section 11.1 of
the Credit Agreement with the consent of each of the Lenders); provided,
however, that any change, waiver, modification or variance affecting the rights
and benefits of a single Class (as defined below) of Secured Creditors (and not
all Secured Creditors in a like or similar manner) shall require the written
consent of the Requisite Creditors (as defined below) of such affected Class (or
in the case of the LC Creditor, the LC Creditor).  For the purpose of this
Agreement, the term “Class” shall mean each class of Secured Creditors, i.e.,
whether (i) the Bank Creditors as holders of the Credit Agreement Obligations,
(ii) the Other Creditors as the holders of the Other Obligations; or (iii) the
LC Creditor.  For the purpose of this Agreement, the term “Requisite Creditors”
of any Class shall mean each of (A) with respect to the Credit Agreement
Obligations, the Majority Lenders and (B) with respect to the Other Obligations,
the holders of 51% of all obligations outstanding from time to time under the
Interest Rate Protection Agreements or Other Hedging Agreements.


21.           MISCELLANEOUS.  This Agreement shall be binding upon the parties
hereto and their respective successors and assigns and shall inure to the
benefit of and be enforceable by each of the parties hereto and its successors
and assigns.  THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.  The headings in this
Agreement are for purposes of reference only and shall not limit or define the
meaning hereof.  This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which shall constitute one
instrument.  In the event that any provision of this Agreement shall prove to be
invalid or unenforceable, such provision shall be deemed to be severable from
the other provisions of this Agreement which shall remain binding on all parties
hereto.

22.           RECOURSE.  This Agreement is made with full recourse to the
Pledgor and pursuant to and upon all the representations, warranties, covenants
and agreements on the part of the Pledgor contained herein, in the other Loan
Documents, in the Interest Rate Protection or Other Hedging Agreements and
otherwise in writing in connection herewith or therewith.

[signature page follows]


IN WITNESS WHEREOF, the Pledgor and the Pledgee have caused this Agreement to be
executed by their duly elected officers duly authorized as of the date first
above written.

 

 

BMC INDUSTRIES, INC., as Pledgor

 

 

 

 

 

 

 

By:   

/s/ Kathleen P. Pepski

 

Name: 

Kathleen P. Pepski

 

Title:    

Senior Vice President and Chief

 

 

Financial Officer

 

 

 

 

BANKERS TRUST COMPANY, as Pledgee

 

 

 

 

By:  

/s/ Robert Telesca

 

Name: 

Robert Telesca

 

Title:    

Vice President

 

 

 

 

ACKNOWLEDGED AND ACCEPTED IN ITS

 

CAPACITY AS A SECURED CREDITOR:

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

By:   

/s/ William J. Umscheid

 

Name: 

William J. Umscheid

 

Title:    

Vice President


Annex A

to

Pledge Agreement

 

Part I.      Pledged Stock

 

Name of Pledgor

 

Name of Issuing Corporation

 

Type of Shares

 

Number  of Shares Authorized

 

Number of Shares Outstanding

 

Share Certificate Number

 

Percentage of Outstanding Shares of Capital Stock

BMC Industries, Inc.

 

Vision-Ease Lens, Inc. (US)

 

common

 

1,000

 

100

 

1

 

100%

BMC Industries, Inc.

 

Buckbee-Mears Holding Company B.V.

 

common

 

100,000

 

20,000

 

1

 

65%

 

Part II.    Pledged Note

 

1.             Note in a stated face amount of EURO 77,000,000 made by
Buckbee-Mears Holding Company B.V. in favor of BMC Industries, Inc.

 

 

 

 

 